PUBLISH

              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT



                                No. 00-15985


                     D.C. Docket No. 00-01510-CV-ORL


ROBERT C. TOUCHSTON,
DEBORAH SHEPPERD, ET AL.,

                                                            Plaintiffs-Appellants,

     versus

MICHAEL MCDERMOTT, in his official capacity
as a member of the County Canvassing Board
of Volusia County,
ANN MCFALL, in her official capacity
as a member of the County Canvassing Board
of Volusia County, ET AL.,

                                                          Defendants-Appellees.


                           ----------------------------
              Appeal from the United States District Court for the
                          Middle District of Florida
                            --------------------------
                             (December 6, 2000)

Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit
Judges.
PER CURIAM:

      The district court’s denial of a preliminary injunction is affirmed for the reasons

set forth in Siegel v. LePore, No. 00-15981 (11th Cir. Dec. 6, 2000).

      AFFIRMED.




                                           2
TJOFLAT, Circuit Judge, dissenting, in which BIRCH and DUBINA, Circuit Judges,
join, and in which CARNES, Circuit Judge, joins as to Part V.

      Following the November 7, 2000 general election, the Florida Supreme Court

handed down a decision in Palm Beach County Canvassing Bd. v. Harris, Nos. SC00-

2346, SC00-2348, SC00-2349 (Fla. Nov. 21, 2000), vacated by Bush v. Palm Beach

County Canvassing Bd., No. 00-836, ___ U.S. ___, ___ S. Ct. ___, ___ L. Ed. 2d___

(December 4, 2000), that changed the standards for counting votes and certifying vote

totals in the race for President and Vice President of the United States. Specifically,

the supreme court gave its imprimatur to a scheme under which a political party could

obtain a manual recount of votes in select counties. By changing the “rules of the

game” after it was played, the supreme court debased the votes of thousands of Florida

voters and denied them the equal protection of the laws guaranteed by the Fourteenth

Amendment.

      In this case, brought by voters of Brevard County, Florida, a United States

district judge refused to enter a preliminary injunction enjoining the manual counting

of votes in four counties selected by the Florida Democratic Party. The voters

appealed. Now, three weeks later, this court affirms the district judge’s ruling.

      Plaintiffs may return to the district court tomorrow and ask for a ruling on the

merits of their claims. If they do so and the district court rules, which is likely given



                                           3
the obvious need for immediate and decisive action, the case will return to this court

and the decision that some are reluctant to make today will have to be made.

      I dissent because, in my view, plaintiffs have established a case of serious

constitutional deprivation. Contrary to the majority’s view that the record needs

further factual development, the pertinent facts are well known and uncontested. “We

cannot as judges be ignorant of that which is common knowledge to all men.” Sherrer

v. Sherrer, 334 U.S. 343, 366, 68 S. Ct. 1087, 1102, 92 L. Ed. 1429 (1948). The “man

on the street” is well aware of the mischief the Florida Supreme Court’s Harris

decision has wrought. As I explain below, further proceedings in the district court are

unnecessary. Plaintiffs’ constitutional injuries are real; they increase in magnitude

daily. We should delay no further.



                                          I.

                                          A.

                                          1.

      The outcome of the national presidential election, conducted November 7, 2000,

turns upon the results in Florida, for neither the Republican ticket of Governor George

W. Bush and his running-mate Secretary Dick Cheney nor the Democratic ticket of

Vice President Al Gore and his running-mate Senator Joseph Lieberman has enough


                                          4
electoral votes to win the election without the twenty-five electoral votes from

Florida.1 The outcome of the Florida election has been hotly contested because the

results are so close.

      The initial count of the November 7 vote, as reported by the Division of

Elections of the State of Florida, revealed that the votes for the Republican ticket

totaled 2,909,135 and that the votes for the Democratic ticket totaled 2,907,351.2

Other candidates on the presidential ballot received a combined total of 133,583 votes.

The margin of difference between the Republican and Democratic tickets was 1784

votes, or 0.0299% of the total votes cast in Florida.




      1
        A candidate must receive a majority of those electors entitled to vote. U.S.
Const., Art. II, § 1 (“The Person having the greatest Number of Votes [of electors]
shall be the President, if such Number be a Majority of the whole Number of
Electors appointed.”). Assuming all of the electors vote in this presidential
election, a candidate will need at least 270 electoral votes to win the election.
Without Florida’s 25 electoral votes, the Democratic ticket has 255 electors
pledged to vote for its ticket and the Republican ticket has 246 electors.
       Although the results are not final in New Mexico and Oregon, the number of
electors in these two states is insufficient to give either the candidate the election –
even if one candidate wins both states. New Mexico has five electoral votes;
Oregon has seven electoral votes.
      2
        These numbers did not include vote totals received from overseas. Florida
law permits its residents who are currently located overseas to have their ballots
counted if the ballots arrive in Florida within ten days of the date of election
provided the ballot is either “postmarked or signed and dated” no later than the
date of election. Fl. Admin. Code Ann. r. 1S-2.013(2), (7).
                                           5
      Florida law requires an automatic recount in all races where, as here, the final

differential between two candidates is 0.5% or less. Fla. Stat. § 102.141(4). This

recount was conducted in all 67 Florida counties beginning on November 8, 2000;

certifications to the Department of State were completed by November 14.3 The

results of this automatic recount altered the margin between the Republican ticket and

the Democratic ticket. The difference between the parties after the automatic recount

(but still before the overseas absentee votes were counted) was a mere 300 votes; the

Republican ticket received 2,910,492 votes and the Democratic ticket received

2,910,192 votes.

      On November 18, the overseas absentee ballots were counted and certified to

the Department of State by the counties. The inclusion of these ballots increased the

lead for the Republican ticket to 930 votes.4 Finally, following an order by the Florida

Supreme Court on November 21,5 all manual recounts that were completed and

      3
        Volusia County finished a manual recount in time to submit its totals to the
Secretary of State before the deadline on November 14. Thus, the November 14
vote totals included manually recounted ballots from Volusia County.
      4
       The Republican ticket received 2,911,872 votes and the Democratic ticket
received 2,910,942.
      5
         I recognize that the United States Supreme Court has subsequently vacated
the decision of the Florida Supreme Court and remanded the case for further
proceedings. See Bush v. Palm Beach County Canvassing Bd., No. 00-836, ___
U.S. ___, ___ S. Ct. ___, ___ L. Ed. 2d ___ (December 4, 2000). It is unclear what
effect the decision of the United States Supreme Court has on the certification of
                                           6
submitted to the Elections Canvassing Commission6 by 5:00 P.M. on November 26

were added to final vote totals. The evening of November 26, the Elections

Canvassing Commission certified the vote total of Florida in the presidential race.

That certification stated that Governor Bush received 2,912,790 votes and Vice

President Gore received 2,912,253 votes – a difference of 537 votes.7




votes. However, as discussed infra II, I believe that the Florida Supreme Court’s
initial decision provides solid evidence of the manner in which Florida’s statutory
election system operates.
      6
        The Elections Canvassing Commission consists of the Governor, the
Secretary of State, and the Director of the Division of Elections. Fla. Stat. §
102.111(1). In the current dispute over the presidential election, the Governor of
Florida, Jeb Bush, has recused himself from the Elections Canvassing Commission
because the Republican candidate for President, George W. Bush, is the brother of
the Florida Governor. The Florida Governor has appointed the Agriculture
Commissioner, Bob Crawford, as his replacement on the State Elections
Canvassing Commission.
      7
         Palm Beach County did not complete its recount by the 5:00 deadline, so
the Secretary of State did not include in the final certification any of the votes
gained in that county’s manual recount. Further, Miami-Dade County determined
that it could not complete its manual recount by the 5:00 deadline, so the
November 26 certified vote total does not include ballots added by a manual
recount in that county. Broward County completed its manual recount by the
deadline. Thus, the November 26 vote certification included manual recounts from
Broward County and from Volusia County (as noted supra note 3).
        The November 26 certified vote total also included 288 overseas absentee
votes that were not included in the November 18 certification. Of these 288 votes,
195 went to Governor Bush, 86 went to Vice President Gore, and 7 went to other
candidates.
                                         7
                                            2.

       The Florida statutory election system contemplates mixed control between local

and state officials. The Secretary of State is the chief election officer of the state, Fla.

Stat. § 97.012(1), but the actual conducting of elections takes place in each of the

various counties of Florida under the auspices of the county supervisor of elections.8

County canvassing boards are responsible for counting the votes given to each

candidate, Fla. Stat. § 102.141, and they may, sua sponte, order mechanical recounts

“[i]f there is a discrepancy which could affect the outcome of an election.” Fla. Stat.

§ 102.166(3)(c). After the county canvassing board certifies the votes, the county

results in any race involving a state or federal office are forwarded to the Department

of State.9 Fla. Stat. § 102.111(1); Fla. Stat. § 102.112. After all the counties have


       8
        The county supervisor of elections is an elected official with a four-year
term, according to statute. Fla. Stat. § 98.015(1). Each county supervisor employs
deputy supervisors. Fla. Stat. § 98.015(8). Additionally, each county has a
canvassing board, which typically consists of the supervisor of elections, a county
court judge, and the chair of the board of county commissioners. Fla. Stat. §
102.141(1).
       9
         County canvassing boards are required to file a report on the “conduct of
the election” with the Division of Elections at the same time that the results of an
election are certified to the Department of State.
       The report shall contain information relating to any problems incurred as a
       result of equipment malfunctions either at the precinct level or at a counting
       location, any difficulties or unusual circumstances encountered by an
       election board or the canvassing board, and any other additional information
       which the canvassing board feels should be made a part of the official
                                             8
certified election returns to the Department of State, the Elections Canvassing

Commission has the power to “certify the returns of the election and determine and

declare who has been elected for each office.” Fla. Stat. § 102.111(1).

      Florida Statute section 102.166(4)(a)-(b) authorizes a candidate or his political

party – but not a voter – to request a county canvassing board to conduct a “manual

recount,” provided that the request is made “prior to the time the canvassing board

certifies the [election] results . . . or within 72 hours after midnight of the date the

election was held, whichever occurs later.” When presented with a manual recount

request, the canvassing board has unrestricted discretion to grant or deny a sample

manual recount of three precincts. Fla. Stat. § 102.166(4)(c)-(d); see Broward County

Canvassing Bd. v. Hogan, 607 So. 2d 508, 510 (Fla. 4th DCA 1992) (“The statute

clearly leaves the decision whether or not to hold a manual recount of the votes as a

matter to be decided within the discretion of the canvassing board.”). If the board so

authorizes, the candidate chooses the three precincts to sample. Then:

      If the manual recount [of the three precincts] indicates an error in the vote
      tabulation which could affect the outcome of the election, the county
      canvassing board shall:
      (a) Correct the error and recount the remaining precincts with the vote
      tabulation system;
      (b) Request the Department of State to verify the tabulation software; or


       election record.
Fla. Stat.§ 102.141(6).
                                           9
      (c) Manually recount all ballots.

Fl. Stat. § 102.166(5).



                                           3.

      Unsatisfied with the results of the initial vote count, the Florida Democratic

Party, pursuant to Fla. Stat. § 102.166(4)(a), requested manual recounts in four

selected counties: Broward, Miami-Dade, Palm Beach, and Volusia. These requests

were made on November 9. Voter registration in these four counties is heavily

Democratic, and the Democratic ticket carried them by a substantial margin in both

the initial vote counts and automatic recounts. No candidate or political party

requested manual recounts of the presidential race in any of the other sixty-three

counties. The decisions of the county canvassing boards to conduct full manual

recounts in the four counties requested by candidate or political parties pursuant give

rise to this lawsuit and other litigation concerning the Presidential election in Florida.



                                           B.

                                           1.

      On November 13, 2000, Robert C. Touchston, Deborah Shepperd, and Diana

L. Touchston commenced this action by filing a verified complaint and moving for a


                                           10
preliminary injunction in the District Court for the Middle District of Florida.

Plaintiffs are registered voters in Brevard County, Florida, who voted in the general

election on November 7; they attempted to cast their ballots for the Republican ticket

of George W. Bush and Dick Cheney for President and Vice-President of the United

States.10 Plaintiffs sued the Florida Secretary of State, members of the Elections

Canvassing Commission, and the county canvassing boards of Volusia, Palm Beach,

Broward, and Miami-Dade Counties.11

      Plaintiffs brought this action pursuant to 28 U.S.C. § 1983, claiming violations

of the Fourteenth Amendment. Section 1983 provides a remedy for the deprivation

of rights “secured by the Constitution and laws” of the United States by persons acting

under color of state law. In their complaint, plaintiffs allege that the manual

recounting of ballots in some counties but not others unconstitutionally debases the


      10
         We note that plaintiffs “attempted” to cast their ballots because, as
explained infra, it is impossible for a voter to know whether his or her vote was
properly cast and duly tabulated. Plaintiffs allege that they voted for the
Republican ticket, but it is conceivable that plaintiffs actually did no more than
attempt to vote for the Republican ticket due to, among other possibilities, stray
marks on the voting ballot.
      11
         After the complaint was filed, Governor Bush moved the district court for
leave to intervene as a defendant. The district court granted his motion on
November 16. After this appeal was taken, the Florida Democratic Party moved
this court to intervene on November 15. We granted the motion on November 29.
The Attorney General of Florida moved this court to intervene on December 1. We
granted the motion.
                                          11
votes cast in the latter counties, and in particular the votes cast by plaintiffs and those

similarly situated. Plaintiffs also allege that the lack of standards to guide the

canvassing boards in determining “the voter’s intent,” Fla. Stat. § 102.166(7)(b), in

a manual recount unconstitutionally debases votes by permitting the canvassing

boards to speculate as to a voter’s intent and thereby erroneously conclude that a voter

cast a ballot in behalf of a particular candidate. Plaintiffs seek a judicial declaration

that Fla. Stat. § 102.166(4) is unconstitutional (both on its face and as applied)

because it debases their votes and the votes of those similarly situated and thereby

denies them rights guaranteed by the Fourteenth Amendment.

      Plaintiffs therefore asked the district court to enjoin the county defendants from

“certifying any vote tallies that include the results of any manual recount” in Broward,

Miami-Dade, Palm Beach, and Volusia Counties; to enjoin the state defendants from

“receiving” and thereafter “certifying the results of the election for electors” for the

office president and vice-president based, in whole or in part, on the results of any

manual recount; and to order the state defendants to certify the results of the election

on November 17, 2000, based on county-certified results that did not include any

manual recounts.12


      12
         On filing their verified complaint, plaintiffs moved the district court to
enter a preliminary injunction granting the above relief. On November 14, after
hearing argument from counsel, the district court denied plaintiffs’ motion.
                                            12
      On appeal, this court ordered that the case be heard initially en banc, pursuant

to Fed. R. App. Proc. 35. See Hunter v. United States, 101 F.3d 1565, 1568 (11th Cir.

1996) (en banc); Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en

banc). Plaintiffs asked this court for an injunction pending appeal, which, if granted,

would have enjoined the county defendants from conducting manual recounts and/or

enjoined the state defendants from certifying the results of the Presidential election

that contained any manual recounts. We denied the motion without prejudice.

Touchston v. McDermott, ___ F.3d ___, No. 00-15985 (11th Cir. slip op., Nov. 17,

2000).



                                          2.

      Plaintiffs appeal from the district court’s order denying a preliminary

injunction. While this appeal has been pending, several things have transpired which

have materially altered the status of the case.

      First, the Florida Supreme Court, in consolidated cases in which the plaintiffs

in the case before us were not parties, has interpreted Florida’s statutory election


Touchston v. McDermott, ___ F. Supp. 2d ___, No. 00-01510-CV (M.D. Fla. slip
op., Nov. 14, 2000). When the hearing began, the district court announced that it
would rule on plaintiffs’ motion without entertaining any evidence. The district
court also denied plaintiffs’ oral motion for an injunction pending appeal. After
these denials, plaintiffs filed a notice of appeal with this court on November 14.
                                          13
system to permit selective manual recounting in counties chosen by a candidate or his

political party. Palm Beach County Canvassing Bd. v. Harris, Nos. SC00-2346,

SC00-2348, & SC00-2349 (Fla. Nov. 21, 2000), vacated by Bush v. Palm Beach

County Canvassing Bd., No. 00-836, ___ U.S. ___, ___ S. Ct. ___, ___ L. Ed. 2d ___

(Dec. 4, 2000). In effect, the Florida Supreme Court removed any doubt that may

have existed as to whether Florida’s vote counting scheme operates as the plaintiffs

allege in their verified complaint. Given the court’s ruling, plaintiffs’ constitutional

claims now present pure questions of law.13

      Second, a series of events has highlighted the current and future constitutional

injury to the plaintiffs and those similarly situated. Already, Volusia County and

Broward County have included the results of manual recounts of ballots, based on

requests by the Florida Democratic Party, in the November 26 official certification by



      13
         The fact that the United States Supreme Court vacated and remanded the
decision of the Florida Supreme Court is of no moment. The Florida Supreme
Court’s interpretation of Florida’s statutory scheme was not questioned by the
United States Supreme Court. Bush v. Palm Beach County Canvassing Bd., No.
00-836, ___ U.S. ___, ___ S. Ct. ___, ___ L. Ed. 2d ___ (Dec. 4, 2000). Instead,
the United States Supreme Court vacated the Florida Supreme Court’s judgment
because it was unsure whether the judgment was based solely on issues of state
law. Because of this ambiguity, the United States Supreme Court simply requested
the Florida Supreme Court to clarify the underlying rationale for their
interpretation – not to clarify their interpretation itself. Id. That the judgment was
vacated does not alter the fact that the election for president in Florida has been
conducted pursuant to the Florida Supreme Court’s decision in Harris.
                                          14
the Elections Canvassing Commission. These manual recounts proceeded under the

standardless vote counting scheme at issue and thus necessarily included some “votes”

that were not detected by the vote tabulating machines but were counted because

county elections officials determined the “intent” by examining the ballot.14 Plaintiffs

languish under the very real possibility of further injury because of the “contest” suit

brought by Vice President Gore in Leon County pursuant to Fla. Stat. § 102.168.

Gore v. Harris, No. CV-00-2808 (Fla. Cir. Ct. Nov. 27, 2000). In that litigation, Gore

claims that legal votes (which his complaint calls “indentations” in punch card ballots)

have not been counted in Miami-Dade and Palm Beach counties. The lawsuit seeks

a judicially-mandated manual recount of ballots in these counties and asks that new

totals, which would include indented ballots, be added to the certified total. Although

the trial court ruled against the need for further recounts, an appeal has already been

taken and the matter is pending with the Florida Supreme Court. Gore v. Harris, No.

SC00-2431 (Fla.) (filed Dec. 5, 2000). Thus, the potential for further injury to the

plaintiffs and those similarly situated is very real.




      14
       Volusia County produced 98 net additional votes for Vice President Gore.
Broward County produced 567 net additional votes for Vice President Gore.
                                           15
      In light of these events and the fact that this appeal presents pure questions of

law, plaintiffs have moved this court to consider the merits of their claims and to

direct the entry of an injunction.

      In the ensuing analysis, the question arises whether the Florida Supreme Court’s

decision in Harris announced a new vote counting scheme for statewide elections in

Florida or whether it merely interpreted the pre-existing vote counting model. Either

answer to this question presents a pure question of constitutional law. In Part III, I

address the question from the starting point that the Florida Supreme Court announced

a new vote counting model for Florida. In Part IV, I address the question from the

other starting point – that the Florida Supreme Court merely clarified the pre-existing

vote counting model. Before I embark on the analysis, however, I discuss the

competing “models” that have been presented as properly implementing Florida’s

statutory election system is appropriate and instructive. Part II undertakes this

discussion.



                                         II.

      In Palm Beach County Canvassing Board v. Harris, Nos. SC00-2346, SC00-

2348, SC00-2349 (Fla. Nov. 21, 2000), vacated by Bush v. Palm Beach County

Canvassing Bd., No. 00-836, ___ U.S. ___, ___ S. Ct. ___, ___ L. Ed. 2d ___ (Dec.


                                          16
4, 2000), the Florida Supreme Court was faced with conflicting interpretations of the

state’s election statutes. The Florida Secretary of State, as appellee before the

supreme court, interpreted the statutes as having created one vote counting model, and

the Florida Attorney General, as intervenor-appellant, interpreted the statutes as

embodying a different model. In Harris, the court rejected the Secretary of State’s

interpretation in favor of the interpretation advocated by the Attorney General.

      In order to understand the court’s decision in Harris, one must consider two

things. First, one has to understand how Florida voters cast their ballots in a general

election, including the one held on November 7. Second, one must compare the

model for counting votes advocated by the Secretary of State with the model that

emerged from the Florida Supreme Court’s opinion.



                                          A.

      In the November 7 election, voters in 65 Florida counties cast their votes on

paper ballots read by vote tabulating machines.15 For ease of discussion, I describe




      15
         Of the remaining two counties, one county uses mechanical lever voting
machines and one county counts all votes by hand. Mechanical lever voting
machines record votes on a counter wheel when voters pull a lever after making
their voting choices, but no paper is produced.
                                          17
the voting process as it occurs in counties that use punch card ballots.16 A voter can

return a punch card ballot in one of three conditions: (1) the voter may take a ballot

but choose not to vote in any election or referendum, so that the ballot contains no

punched holes when returned; (2) the voter may vote in some but not all contests, so

that the ballot contains punched holes in some races when returned; or (3) the voter

may vote in all contests, so that the ballot is returned with a hole punched for every




      16
           Twenty-four counties use punch card voting systems. A punch card
ballot is a paper card bearing perforated punching holes that the voter inserts into a
jig labeled with the candidates’ names. When properly inserted into the jig, the
perforated punching holes on the card are aligned with holes in the jig next to the
candidates’ names. To vote, the voter pushes a blunt-tipped stylus through the hole
in the jig next to the desired candidate’s name, punching out the small, perforated
bit of the card (the “chad”) that is aligned with the hole in the jig. Once a voter has
voted in all of the races for which he cares to vote, he deposits the ballot into the
ballot box.

       Forty-one counties use marksense voting systems. In counties that use
marksense technology, voters record their votes by using a pen or pencil to fill in
geometric figures (circles, ovals, squares, or rectangles) next to the candidates or
issues for which they wish to vote. Marksense vote tabulating machines use
optical scanning technology to detect the darkened figures and count the votes
accordingly.

      I recognize that Brevard County, the county in which all of the plaintiffs
before us reside, uses the marksense technology in its vote tabulating machines.
Nevertheless, the same difficulties that arise in the marking and counting of votes
on punch card ballots and equipment also arise with the marksense ballots and
equipment.
                                          18
race. If a voter returns the ballot with holes punched in some contests but not others,

the ballot is said to be “undervoted.”17

      To count the votes, the ballots are fed into a punch card reading machine (the

“vote tabulating machine”) programmed to tabulate votes based on the location of

holes punched. This machine count is conducted in every election, and, in most

elections, is the only count. Recognizing that machines are not infallible, however,

the Florida legislature created a failsafe manual recount provision that permits a

candidate or political party to request a manual recount to verify the machine

tabulation.18 While the process for counting votes is fixed by statute, there is room for


      17
          Some voters also return “overvoted” ballots which have multiple votes
cast in a single contest where only one vote is appropriate.
      18
         The Florida statutory election system provides for both an automatic
recount of votes in certain close races and for candidate and voter protest of the
election returns. Neither of these provisions, however, affects the baseline system.
The automatic recount provision requires a recount of all votes in a race decided
after the first count by one-half of one percent or less. Fla. Stat. § 102.141(4).
Since this recount is a non-discretionary repeat of the initial count, I deem it to be
nothing more than a re-do of the first machine count. The protest provision found
in section 102.166(1)-(2) permits any candidate or voter to file a protest with the
appropriate canvassing board, but does not provide any process or remedy for such
a protest. Therefore this protest provision is, in my view, essentially meaningless.

       Further, after the last county canvassing board has certified its election
results, an unsuccessful candidate, an elector qualified to vote in the election, or
any taxpayer may bring a judicial contest of the election. Fla. Stat. § 102.168. The
contest complaint must be filed within ten days after the last county canvassing
board certifies the results of the election being contested, Fla. Stat. § 102.168(2),
                                           19
interpretation in its implementation. Perhaps the most important part of the statutory

system left open to interpretation is what constitutes a valid vote. The Florida

Supreme Court noted in Harris that the ultimate goal in conducting an election is “to

reach the result that reflects the will of the voters.” Harris, at 9. The election statutes,

however, do not provide guidelines outlining how the will of individual voters should

be determined from their ballots. It is this lack of guidance that gave rise to the

differing interpretations propounded by the Secretary of State and the Attorney

General. According to the Secretary, a voter’s will is only adequately expressed by

properly casting a vote such that the machine can read it. Under the Attorney

General’s interpretation, with which the supreme court agreed, a vote is valid if it

demonstrates the voter’s intent in any ascertainable manner, whether read by the

machine or not. To understand the model that emerged from Harris, one must first

examine the model as understood by the Secretary of State.




and must set forth the grounds on which the contest is made, Fla. Stat. §
102.168(3). Section 102.168(3)(c) establishes that a valid ground for contesting an
election includes, “[r]eceipt of a number of illegal votes or rejection of a number of
legal votes sufficient to change or place in doubt the result of the election.” As a
remedy, the circuit judge is permitted to “fashion such orders as he or she deems
necessary to ensure that each allegation in the complaint is investigated, . . . to
prevent or correct any alleged wrong, and to provide any relief appropriate under
such circumstances.” Fla Stat. § 102.168(8).
                                            20
Barb.
1.

      The Secretary’s vote counting model, which was in place prior to the supreme

court’s decision, applied a fixed, objective standard for determining voter intent –

voters were required to indicate their voting intent unequivocally by marking their

ballots in such a way that the vote tabulating machine, with its pre-programmed

evaluation standard, could read it. I refer to this vote counting model as the “machine

model,” because it counts as valid only those votes that the vote tabulating machine

can read and record. The machine model thus relies on an objective tabulating

machine that admits of no discretion to count votes – if a vote is properly cast

according to the instructions given to the voter,19 the machine will count it.20


      19
         Instructions to voters in Palm Beach County, a county that uses punch
card technology, read: “After voting, check your ballot card to be sure your voting
sections are clearly and cleanly punched and there are no chips left hanging on the
back of the card.” The instructions in Broward County, also a punch card county,
read: “To vote, hold the stylus vertically. Punch the stylus straight down through
the ballot card for the candidates or issues of your choice.”
      20
          The Florida statutory election system includes a provision for the counting
of properly cast votes that are not detected by the vote tabulating machine. If the
vote tabulating machine does not record a properly cast vote for one or more
contests on the ballot because the ballot was damaged or defective, Florida law
requires that vote to be counted and added to the machine tabulation of votes. Fla.
Stat. § 101.5614(5). If improperly marked ballots (such as punch cards bearing
indented, but not detached, chads) are regarded as damaged or defective, then the
initial ballot count in each county would not be complete until every ballot the
                                          21
      Under the machine model, the purpose of the manual recount provision (the

failsafe in the statutory election system) is to allow a candidate or his party to request

human verification that the vote tabulating machine functioned properly. This

construction of the manual recount provision explains why a canvassing board is

given three alternatives in section 102.166(5) in the event that it grants a manual

recount request and the three-precinct sample manual recount reveals “an error in the

vote tabulation.”21 The first two options permitted under section 102.166(5) do not

require a complete manual recount of votes county-wide, but rather involve making

repairs to the machine tabulating system so that it properly counts the votes. Only the

third option available to the canvassing board permits a county-wide manual recount

of ballots. The availability of these alternative solutions to correct an error in vote

tabulation suggests that a full manual recount is appropriate only when the machine

tabulating system has failed irreparably.

      The Secretary of State, pursuant to her authority under section 97.012(1),

interpreted the statutory system as the machine model. Nevertheless, the Florida


tabulating machine reads as undervoted (including ballots read as totally blank)
was counted in accordance with section 101.5614(5). The canvassing boards do
not treat improperly marked ballots as damaged or defective when they perform
their initial machine counts; they rely exclusively on the machine tabulation of
votes.
      21
           I describe these three statutory alternatives in supra Part I.A.2.
                                             22
Supreme Court, in its November 21 decision, rejected the machine model and, in

effect, propounded a different model requiring a fluid, subjective test for ascertaining

voter intent when counting votes.



                                           2.

      The Florida Supreme Court ruled that a ballot marked improperly, so that a vote

tabulating machine reads it as undervoted, must nevertheless be examined for any

evidence of voter intent that might be construed as a vote.22 This conflicts with the

Secretary of State’s position that voter intent is sufficiently discerned by properly

functioning vote counting machines.23 According to the supreme court, ballots must

be inspected by hand because vote tabulating machines do not sufficiently read voter

intent.24 The vote counting model that emerged from the supreme court’s decision

      22
        The Florida Supreme Court stated that “‘error in the vote tabulation’
includes errors in the failure of the voting machinery to read a ballot and not
simply errors resulting from the voting machinery.” Harris, at 13.
      23
         The Florida Supreme Court acknowledged that it was discarding the
machine model supported by the Division of Elections, ruling that: “Although error
cannot be completely eliminated in any tabulation of the ballots, our society has
not yet gone so far as to place blind faith in machines. . . . Thus, we find that the
Division [of Election’s] opinion . . . is contrary to the plain language of the
statute.” Id. at 14.
      24
         The Court concluded that there has been a vote tabulation error if there is
“a discrepancy between the number of votes determined by a voter tabulation
system and the number of voters determined by a manual count.” Id. at 13.
                                          23
requires the counting of votes improperly cast (according to the Secretary’s model)

as valid votes if, applying a subjective standard, voter intent can be ascertained by

manual inspection of the ballot.

      While the court endorsed counting votes by looking at each race on a ballot to

determine whether the voter intended to cast a vote in that race, the court did not

provide uniform standards for counties to follow in determining voter intent.25 The

court left to each county canvassing board that conducts a manual recount the

unfettered discretion to set its own standards. Under this standardless system, a mark

on a punch card ballot that is deemed a sufficient showing of intent to be counted as

a vote in one county might be deemed a non-vote by another county.26




      25
         For example, the court did not require that the canvassing boards consider
such circumstantial evidence as the instructions to the voter, or the physical
appearance of the remainder of the ballot (including whether the voter clearly
marked his choices for candidates in other races).
      26
         For instance, Florida Circuit Court Judge Jorge LaBarga, in a Declaratory
Order, stated that:
      [T]he Palm Beach Canvassing Commission has the discretion to
      utilize whatever methodology it deems proper to determine the true
      intention of the voter and it should not be restricted in the task. To
      that end, the present policy of a per se exclusion of any ballot that
      does not have a partially punched or hanging chad, is not in
      compliance with the law.
Florida Democratic Party v. Palm Beach County Canvassing Bd..
                                         24
         Furthermore, although the court held that vote tabulating machines do not

necessarily discern valid expressions of voter intent, it did not order that all 65

counties that use such machines begin manually examining all undervoted27 ballots

for any sign of voter intent. Rather, the court left the candidates or their parties with

the option of requesting a count of undervoted ballots by invoking the manual recount

statute in any one or more counties.

         Accordingly, applying Harris to my punch card example, indentations on punch

card ballots – which I call “dimple votes” – may be counted as valid votes in selected

counties.28 The necessary implication of this model, given that the machines are not

programmed to count dimples, is that a vote tabulating machine is merely a screening

device – a method of determining the intent of voters who properly punched their

ballots – that is inadequate as a tabulating device because it fails to count all valid

votes.


         27
         I recognize the ballots rejected the tabulating machines as overvoted may
also be deemed to contain valid expressions of voter intent on manual inspection.
While I restrict my explication of the vote counting model that emerged from
Harris to undervoted ballots, the model, and the concern it raises, are equally
applicable to the attribution of valid voter intent to overvoted ballots.
         28
        In saying “dimple votes,” I am referring to any mark on either a punch
card or marksense ballot that was not made according to the directions for casting a
proper vote. Such improper markings are not read by the vote tabulating machines,
but may be construed by some people as giving insight into the voter’s intent upon
manual inspection.
                                           25
      If the vote tabulating machines serve merely as a screening device in counting

valid votes, then the legislature, in enacting sections 102.166(4)-(7), inaptly refers to

the process of manually counting dimple votes as a “recount.” In fact, a county’s

initial vote count (including the automatic recount) is not complete until all ballots

containing non-votes in any race have been examined manually. Nevertheless, section

102.166(4) provides that such a manual examination of ballots will be conducted only

at a candidate or political party’s request, and only in those specific counties chosen

by the candidate or political party.29 In other words, while Harris presumes that vote

tabulating machines will not count all valid votes, it precludes the counting of

remaining votes except in those counties selected by a candidate or his party. Under

this “selective dimple model,”30 dimple votes cast in a county where no “recount” is

requested are simply not counted.

      Under the selective dimple model, the standard of evaluating voter intent (i.e.,

what constitutes a valid vote) in a manual recount will differ from the standard applied



      29
         Fl. Stat. § 102.166(4) (“Any candidate whose name appeared on the ballot
[or his political party] . . . may file a written request with the county canvassing
board for a manual recount.”).
      30
        I refer to the vote counting model that emerged from the Florida Supreme
Court’s decision in Harris as the selective dimple model because the model
contemplates that dimple votes will be counted only in those counties selected by a
candidate or his political party for a manual recount.
                                           26
by the machines in the initial count. The model, therefore, lends itself to several

undesirable results.31

      Since the selective dimple model leaves to the candidates the decision of

whether and where dimple votes should be included in the final vote tally, the system

encourages candidates to cherry-pick – to carefully select the counties in which to

request that ballots be manually examined for dimple votes. Under the selective

dimple model, a candidate will choose the counties based on: (1) the percentage of the

total machine-tabulated vote received; (2) the size of the county, measured by the total

number of ballots cast in the election; and (3) the political makeup of the canvassing

board in the county.32 A candidate will want dimple votes counted in counties where

he captured a greater proportion of the machine tabulated vote than did his opponent,

because the candidate can expect that he will likely take a similar proportion of the

dimple votes.33 A candidate will favor counties where the most ballots were cast

      31
         The undesirable implications of the selective dimple model, discussed in
infra Part IV, apply only in statewide or multi-county elections.
      32
         In most Florida counties, all members of the canvassing board will be
elected officials.
      33
         In reality, the candidate will probably receive a higher proportion of the
vote in a manual count because the county canvassing board has unfettered
discretion as to what constitutes sufficient voter intent to amount to a vote. Since
candidates are most likely to request and be granted manual recounts in counties
where the canvassing board is dominated by political allies, the canvassing board
will likely lean, when intent is difficult to discern, to finding a voter intended to
                                          27
because those counties will have the most dimple votes.34 The political composition

of the county canvassing board will be critical to a candidate in making selective

manual count requests for two reasons. First, the election statutes give the canvassing

board unfettered discretion to honor a candidate’s request to manually examine

ballots.35 Second, if the canvassing board grants the request, the election system

affords the canvassing board unfettered discretion to set the standards for determining

which markings on a ballot demonstrate voter intent sufficient to constitute a vote.36

Thus, a candidate is more likely to have his request for a manual count granted, and



vote for the candidate who requested the count.
      34
         For example, assume that five percent of voters statewide cast dimple
votes. In a county where 1,000 ballots were cast, a candidate will likely have only
50 ballots from which he can hope to pick up votes if he requests that dimple votes
be counted. In a county where 10,000 total ballots were cast, a candidate will
likely have 500 ballots from which he can hope to pick up additional votes by
requesting that dimple votes be counted.
      35
        Fla. Stat. § 102.166(4)(c) (providing no standards for determining whether
a candidate’s request for a manual recount should be granted, but rather stating
simply that “[t]he county canvassing board may authorize a manual recount”).
      36
         Section 102.166(7) describes the procedures to be followed in the conduct
of a “manual recount” of ballots and provides simply that the canvassing board’s
objective in evaluating ballots is “to determine the voter’s intent.” Fla. Stat. §
102.166(7)(b). Evidence of intent that a canvassing board might consider in
deciding whether an indentation is a vote includes the instructions given to voters
on how to properly cast a vote, examination of how the voter marked the ballot in
other races, and whether the other votes cast on the ballot indicate an attempt to
vote party line.
                                          28
to receive favorable interpretations of voter intent, in counties where the candidate

shares a political party affiliation with the majority of the canvassing board.

      As discussed above, section 102.166(5) allows the county canvassing board to

conduct a recount37 only if the results of the recount “could affect the outcome of the

election.”   Seemingly, the candidate who received the most votes state-wide

according to the machine tabulation could never demonstrate that a manual recount

of any county could affect the outcome of the election,38 since adding dimple votes

would only serve to increase that candidate’s margin of victory. Thus, it is doubtful

that a county canvassing board would, in its discretion, grant such a candidate’s

request for the sample manual recount. Arguably, however, granting the candidate’s

request could affect the outcome of the election if his opponent is granted full recounts

in other counties, and thereby gains a significant number of votes. Given that the

canvassing board has limited time to certify the election results, and that one board

may not know whether another county will manually recount its ballots, I question




      37
        The board has three options in the case of an “error in the vote tabulation,”
including a county-wide manual recount, as discussed supra Part I.A.2.
      38
          Unless, of course, the candidate chose a densely populated county in
which he carried a vast minority of the machine-counted vote – a highly unlikely
strategy.
                                           29
exactly what remains to guide a canvassing board in its decision to grant or deny a

manual count.

      The selective dimple model also encourages candidates to manipulate the

timing of manual recount requests, so as to use the statutory limitations period to

foreclose his opponent from making his own requests for manual counts. Since the

manual recount statute cuts off a candidate’s right to request a manual examination of

ballots, a candidate who stays his request until the midnight hour may pin his

opponent against the statutory deadline.39 Thus, by gaming the timing and location

of recount requests under the selective dimple model, a candidate can maximize the

count of dimple votes cast for him, while minimizing the number of dimple votes

counted for his opponent.



                                         C.



      39
         Implicit in the selective dimple model is the propensity for candidate
gaming – treating some voters like pawns in a chess match. Each candidate will
try to maximize the number of dimple votes counted for him, while minimizing the
number of dimple votes gained by his opponent. To that end, a candidate will
gladly sacrifice the dimple votes of supporters who cast those votes in counties that
the machine tabulation indicates were carried by his opponent. Those dimple
votes, and the voters who cast them, are the pawns – they are throwaways – that
the candidate will sacrifice to advance his effort to have dimple votes counted only
in select, favorable counties where he stands to achieve a net gain if dimple votes
are counted.
                                         30
      Prior to the supreme court’s decision in Harris, the Division of Elections

interpreted the statutory election system as creating a machine model. The decision,

however, indicated that the selective dimple model is the proper vote counting scheme

under the statutory election system. In Part III, therefore, I discuss whether the

supreme court’s decision constituted a post-election change in Florida’s vote counting

model, in derogation of the principles set forth in Roe v. Alabama, 68 F.3d 404 (11th

Cir. 1995) (“Roe III”). In Part IV, I consider whether the selective dimple model that

emerged from Harris infringes upon plaintiffs’ rights in violation of the Fourteenth

Amendment.



                                         III.

      Plaintiffs contend that Harris materially altered Florida’s vote counting model

after the November 7 election. They argue that retroactively validating defective

votes by judicial decree violates the rule established in Roe.

      While federal courts generally do not intervene in “garden variety election

disputes,” our involvement is appropriate and necessary when “the election process

itself reaches the point of patent and fundamental unfairness” indicating a violation

of due process for which relief under 42 U.S.C. § 1983 is appropriate. Curry v. Baker,

802 F.2d 1302, 1315 (11th Cir. 1986) (internal citations omitted). The Supreme Court


                                          31
has held that “the right of suffrage can be denied by a debasement or dilution of the

weight of a citizen’s vote just as effectively as by wholly prohibiting the free exercise

of the franchise.” Reynolds v. Sims, 377 U.S. 533, 555, 84 S. Ct. 1362, 1378, 12 L.

Ed. 2d. 506 (1964).

      In Roe, we were presented with allegations that a post-election judicial

interpretation of a state’s election laws required the inclusion of theretofore invalid

votes, which amounted to stuffing the ballot box. See Roe I, 43 F.3d at 581. An

Alabama statute required a person voting by absentee ballot to execute an affidavit in

the presence of a “notary public or other officer authorized to acknowledge oaths or

two witnesses 18 years of age or older.” Id. at 577, citing Ala. Code § 17-10-7 (1980).

During a general election held on November 8, 1994, “[b]etween 1000 and 2000

absentee voters failed to properly complete their affidavits, either by failing to have

their signatures notarized or by failing to have them witnessed by two people.” Id. at

578. Pursuant to the applicable statute, those ballots were not counted – but were set

aside as contested ballots. The election results in one race were particularly close –

informal estimates placed the leading candidates “a mere 200 to 300 votes apart

without counting the contested absentee ballots.” Id. Two absentee voters, on behalf

of themselves and others similarly situated, filed suit in state court seeking an order

that the contested absentee ballots be counted. The court ordered that certain of the


                                           32
absentee ballots be counted, stating that “[a]bsentee ballots may not be excluded from

being counted because of a lack of notarization or a lack of witnesses.” Id. (emphasis

in original). The court further ordered that the Secretary of State refrain from

certifying the vote totals until the new count, including the contested absentee ballots,

was forwarded to him. Id.

      Larry Roe, on behalf of himself and other similarly situated Alabama voters,

brought suit in the United States District Court for the Southern District of Alabama

alleging that the counting of absentee ballots, in contravention of the state’s past

practice, violated the Fourteenth Amendment. The district court agreed, finding that

“the past practice of the Alabama election officials prior to [the] general election has

been to refrain from counting any absentee ballot that did not include notarization or

the signatures of two qualified witnesses,” that “the past practice of the Secretary of

[the] State of Alabama has been to certify Alabama election results on the basis of

vote counts that included absentee votes cast only by those voters who included

affidavits with either notarization or the signatures of two qualified witnesses,” and

that the circuit court’s order changed this past practice. Id. at 579. The district court

ordered that the contested ballots be preserved and protected; that the Secretary refrain

from certifying election results based on a vote count that included the contested

absentee ballots; that Alabama’s sixty-seven county election officials forward vote


                                           33
totals to the Secretary without counting the contested absentee ballots; and that the

Secretary, upon receipt of those vote totals, certify the election results. Id.

      Defendants appealed, and we certified the question to the Alabama Supreme

Court: “WHETHER ABSENTEE BALLOTS THAT, ON THE ACCOMPANYING

AFFIDAVIT ENVELOPE, FAIL TO HAVE TWO WITNESSES AND LACK

PROPER NOTARIZATION . . . MEET THE REQUIREMENTS OF ALABAMA

LAW . . . TO BE COUNTED IN THE NOVEMBER 8, 1994 GENERAL

ELECTION.” Roe I, 43 F.3d at 583. The Alabama Supreme Court answered in the

affirmative, stating that the signature of the voter alone, if accompanied by the voter’s

address and reason for voting absentee, satisfies the statute’s requirements. Roe v.

Mobile County Appointment Bd., No. 1940461 (Ala. March 14, 1995). After

receiving the supreme court’s response, we remanded the case to the district court for

a determination of whether, prior to and at the time of the November 8, 1994 general

election, the practice in Alabama had been to reject or, conversely, to count absentee

ballots whose envelope did not include the signature of either a notary public or two

witnesses. Roe v. Alabama, 52 F.3d 300 (11th Cir. 1995) (“Roe II”). The district

court found, after trial of the case, that the practice in Alabama prior to the November

8, 1994 election, had been uniformly to exclude ballots not in conformity with the

literal requirements of the statute. Given this finding, the district court concluded that


                                           34
the plaintiffs were entitled to relief, for “to include the contested ballots in the vote

totals would depreciate the votes of [the plaintiff class]” in violation of the Fourteenth

Amendment. Roe III, 68 F.3d at 407. The district court entered a permanent

injunction that, among other things, directed the Secretary of State to certify the

results of the elections.

      Defendants again appealed, arguing that the court should have given effect to

the Supreme Court of Alabama’s answer to the certified question. We noted in

response that “the Alabama Supreme Court, in answering our question, construed an

Alabama statute; the court did not, and was not called upon to, decide whether the

counting of the contested ballots cast in the . . . election – in the face of Ala. Code §

17-10-4 and in the face of a uniform state-wide practice of excluding such ballots –

infringed the [plaintiff] class’ constitutional rights.” Id. at 409. We affirmed the

decision of the district court, confirming our conclusion in Roe I that such a post-

election change in the applicable law “demonstrated fundamental unfairness.” Roe

I, 43 F.3d at 580.

      As in Roe, the appropriate analysis in this case begins with an examination of

Florida’s past practice in tallying its election results. The past practice of Florida

counties using machine-read ballots (whether they are optical scanning or punchcard

ballots) has been to certify the machine tabulation of votes as the county’s official


                                           35
vote count. In keeping with that practice, no counties in the November 7 election

supplemented the machine counts with hand counts of undervoted ballots before

submitting their results to the Secretary of State. If the machines were merely

screeners40 on November 7 as the selective dimple model presumes, then the election

officials in each county should have examined all undervoted ballots on the night of

the election. That they did not do so is evidence that either the Florida Supreme Court

changed the election law, or that county election officials were shirking their duties.

       The interpretations of the election statutes promulgated by Florida election

officials before the state supreme court’s decision are also of paramount interest. The

Secretary of State is the chief election officer of Florida, and it is her responsibility to

“[o]btain and maintain uniformity in the application, operation, and interpretation of

the election laws.”41 Fla. Stat. § 97.012(1) (2000).




       40
        As described in Part II.B.2, supra, under the selective dimple model the
vote tabulating machine acts as a screener, recording votes that were properly cast,
but does not count all valid votes.
       41
          In so doing, the Secretary of State must take steps to “[p]rovide training to
all affected state agencies on the necessary procedures for proper implementation
 of [the election laws].” Fla. Stat. § 97.012(8) (2000).
                                            36
      Pursuant to section 106.23(2),42 the Division of Elections, a division within the

Department of State, issued three advisory opinion letters on November 13, 2000,

advocating the machine model for counting votes under the statutory system. The

letters were written in response to requests asking the Division to define the meaning

of “error in the vote tabulation” in the statutory manual recount provision. The

Division stated that “‘[a]n error in the vote tabulation’ means a counting error in

which the vote tabulation system fails to count . . . properly marked marksense or

properly punched punchcard ballots.” Advisory Opinion Letter from L. Clayton

Roberts, Director, Division of Elections, Nov. 13, 2000. Significantly, the Division

opined that the “inability of a voting system[] to read an . . . improperly punched

punch card ballot . . . is not an ‘error in the vote tabulation.’” Id.

      Apparently, however, state officials could not agree about the meaning of the

phrase “error in the vote tabulation.” Attorney General Robert Butterworth, in a letter

to the Palm Beach County Canvassing Commission, took issue with the November 13

      42

       The Division of Elections shall provide advisory opinions when requested
       by any supervisor of elections, candidate, local officer having
       election-related duties, political party, political committee, committee of
       continuous existence, or other person or organization engaged in political
       activity, relating to any provisions or possible violations of Florida election
       laws with respect to actions such supervisor, candidate, local officer having
       election-related duties, political party, committee, person, or organization
       has taken or proposes to take.
Fla. Stat. § 106.23(2).
                                           37
opinion issued by the Division of Elections. He noted in his letter that “[t]he

division’s opinion is wrong is several respects,” and stated that “[w]here a ballot is so

marked as to plainly indicate the voter’s choice and intent, it should be counted as

marked unless some positive provision of law would be violated.” Letter from Robert

A. Butterworth to Hon. Charles Burton, November 14, 2000. Insofar as Attorney

General Butterworth’s statement can be read to suggest that all ballots with

undervoted ballots should have been examined on November 7, it is noteworthy that

no county canvassing board member has, to my knowledge, been charged with neglect

of duty under Fla. Stat. § 104.051 for failure to take such action. See Fla. Stat. §

104.051 (“Any official who willfully refuses or willfully neglects to perform his or

her duties as prescribed by this election code is guilty of a misdemeanor of the first

degree.”).

      The legislative history of the manual recount provision also indicates that it was

added to ensure an accurate count of properly cast (as opposed to dimpled or

otherwise mismarked) votes. The manual recount provision was enacted as part of the

Voter Protection Act of 1989 to provide a remedy to candidates who believed the vote

tabulating equipment was not working properly in a given county. The Senate Staff

Analysis and Economic Impact statement on the legislation indicated that it was

enacted, in part, in response to a problem in a prior election in which “an apparent


                                           38
software ‘glitch’ or error was responsible for an incident in Ft. Pierce when a machine

would count the Democratic votes, but would not accept Republican ones.” Bush v.

Palm Beach County Canvassing Bd., Pet. For Cert. Resp. of Harris, p. 13 n.10, cert.

granted (No. 00-836).

      As the evidence shows, then, Harris interpreted the state election system in a

way that was inconsistent with previous state practice. If this was a post-election

changing of the rules, rather than merely an interpretation of an ambiguous vote

counting model, such a change is fundamentally unfair in three ways. First, deciding

after the election to count votes that do not satisfy requirements set forth before the

election dilutes the votes of those who attended the polls and indicated their intent in

accordance with the instructions.43 This is directly analogous to the violation in Roe.

Cf. Roe I, 43 F.2d at 581.



      43
         For the instructions at the polling places in Palm Beach County, for
example, see supra note 19. Given these or similar instructions, it was reasonable
for voters to believe that the only marking of a ballot that would be counted as a
valid vote would be the complete punching and removal of a chad from the ballot.
Presentation of a ballot with these instructions is analogous to the offer and
acceptance in unilateral contract formation, where the offeror instructs the offeree
on how to accept the offer, and only that method of acceptance creates a valid
contract. The offeree knows that he has not accepted the contract if he has made
any indications of intended acceptance other than strict compliance with the
method specified by the offeror. Similarly, the county instructs voters how to mark
their ballots to cast a vote; reasonable voters can expect that they must comply with
those instructions to cast a valid vote.
                                          39
      Second, to the extent that Harris constitutes a change in election procedures, it

creates a vote dilution problem more egregious than that in Roe. In addition to

dilution caused by counting improperly executed ballots that nevertheless express a

clear intent to cast a vote, Florida voters also suffer from dilution by the inevitable

counting of markings on ballots that were not intended as votes.44 The wholly

arbitrary standards for determining voter intent in various counties ensure the

erroneous addition of countless non-votes to a candidate’s tally. This bolsters

plaintiffs’ claim of a Roe-type violation, which dilutes the votes of bona fide voters

in violation of the First and Fourteenth Amendments.45


      44
          I note in passing that significant First Amendment concerns are raised
when political speech in the form of a vote is attributed to a person who intended to
refrain from speaking. See Pacific Gas & Elec. Co. v. Public Util. Comm’n, 475
U.S. 1, 16, 106 S. Ct. 903, 912, 89 L. Ed. 2d 1 (1986) (“[T]he choice to speak
includes within it the choice of what not to say.”). For instance, consider a voter
who intended not to vote in the contest for President/Vice President on the ballot.
In the process of voting in other contests, he may have inadvertently placed the
stylus on the hole for the contest of President/Vice President, thereby leaving an
indentation. Relying on the instructions that require the chad to be “cleanly
punched . . . [with] no chips left hanging,” that voter may not have requested a new
ballot. The application of the selective dimple model leaves open the very real
possibility that a county canvassing board attributes speech to this voter by
misreading his indentation as a vote. Despite this possible constitutional
infringement, it is impossible to determine which voter’s “dimples” were counted,
and which were disregarded as non-votes.

      45
        In Roe, there was no concern that the intent of the voters who cast the
contested ballots would be misconstrued; the voter’s intent was unambiguous. Roe
                                          40
      Third, if Harris changed the definition of a “valid vote” after the running of

statutory limitations period within which a candidate could ask for a manual recount,

such a change would work fundamental unfairness. By the time the court’s decision

was announced on November 21, the time limit in which the candidates or their parties

could request manual counts had elapsed. Had the candidates known that Florida’s

statutory election system allowed the selective mining of votes through its manual

recount provision, they might have made use of the system to request that at least

some of the 180,000 ballots containing non-votes in the presidential race be examined

sometime before November 21. The court presumably recognized this problem when

it offered to extend the time period for requesting manual counts.46 Harris, Nos.

SC00-2346, SC00-2348 & SC00-2349.




I, 43 F.3d at 581. Counting the contested votes in that case would have diluted
valid votes solely because the invalid votes were executed improperly.
      46
         Notably, however, the court inquired whether the candidates would want
to request a recount in other counties despite the running of the time period, and
the candidates chose not to make any requests. Harris, Nos. SC00-2346, SC00-
2348 & SC00-2349 at 40, n. 56 (“At oral argument, we inquired as to whether the
presidential candidates were interested in our consideration of a reopening of the
opportunity to request recounts in any additional counties. Neither candidate
requested such an opportunity.”). One wonders whether, had the candidates
accepted the Florida Supreme Court’s offer to reopen the time period to request
manual recounts in other counties, county canvassing boards would nevertheless
have retained discretion to refuse a candidate’s request.
                                         41
      I find plaintiffs’ argument that the court retroactively changed the state’s vote

counting model extremely persuasive. Because of past practice, interpretations of

state officials prior to Harris, and the legislative history, I believe that the Florida

Supreme Court superimposed a new model onto the state’s statutory election scheme.

Because of this circuit’s clear precedent in Roe, I would hold that the Florida Supreme

Court unconstitutionally changed the election system after the election had taken

place. This alone is reason to reverse.

      Even if I am incorrect in assessing Harris as a post-election change in violation

of Roe, plaintiffs’ allegations that the selective dimple model itself is constitutionally

infirm warrant a full analysis.



                                           IV.

      Florida law gives every qualified voter one vote in its statewide election of

presidential electors. In counting those votes under the selective dimple model,

however, it employs a county unit system which works to disenfranchise voters based

on where they reside. As noted in my description of the selective dimple model,

voters who express their intent to vote for President in a manner undetectable by a

vote tabulating machine will have their votes counted only at the behest of a candidate

or political party. The statutes provide no way for a voter, himself, to demand that his


                                           42
“dimple” or other marking be counted before the vote total is certified; he must wait

for a qualified partisan proxy to do it for him.47 If no qualified proxy requests a

manual count, the untabulated votes simply remain uncounted.

      The selective disenfranchisement caused by the selective dimple model

implicates two similar but distinct fundamental rights: the right to vote and the right

of freedom of association. These rights, embodied in the First Amendment, are

enforced against the states by the Fourteenth Amendment. The Equal Protection

Clause of the Fourteenth Amendment guarantees, as its name suggests, that no person

shall be denied “equal protection of the laws.” U.S. Const. amend. XIV, § 1. Thus,

I first examine in Part A, Sections 1 and 2, whether the selective dimple model

impermissibly classifies and discriminates against certain voters or groups of voters.

I then turn in Part B to an analysis of the vote counting scheme under the Due Process



      47
         This model for “recounting” votes in certain counties not only relies on
candidates to select the counties, but it effectively restricts the candidates who may
obtain a recount to the major party candidates. This is so because section
102.166(5) only permits manual counts if the board finds that it “could affect the
outcome of the election.” Third party candidates for whom vote totals are critical
if they wish to obtain federal funds for their party in the next election are left out of
this process and their voters are left relying on other candidates to choose their
county. The same problem exists under the provision for contesting elections. Fla.
Stat. § 102.168(3)(c). If the ground for the contest is that legal votes were not
counted, the contest provision requires that a sufficient amount of the legal votes
not counted “change or place in doubt the result of the election” before the contest
may proceed. Fla. Stat. § 102.168(3)(c).
                                           43
Clause of the Fourteenth Amendment, which guarantees that no State “shall deprive

any person of life, liberty, or property, without due process of law.” Id. The concept

of “liberty,” as interpreted by the United States Supreme Court, includes a right to

freedom of association. See NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 460,

78 S. Ct. 1163, 1171, 2 L. Ed. 2d 1488 (1958) (“It is beyond debate that freedom to

engage in association for the advancement of beliefs and ideas is an inseparable aspect

of the ‘liberty’ assured by the Due Process Clause of the Fourteenth Amendment,

which embraces freedom of speech.”). My inquiry, therefore, focuses on whether the

Florida vote counting scheme, as applied in this case, infringes upon plaintiffs’ right

of association in violation of the Due Process Clause.



                                          A.

                                          1.

      Under the selective dimple model, if a candidate in a Florida statewide race is

trailing his opponent by a small number of votes following the machine counts, his

only chance to win is to mine for additional votes via manual counts.48 The candidate



      48
         The frontrunner, on the other hand, is seemingly unable to get a county-
wide manual count under the selective dimple model, as he could never show that
an additional number of votes for him “could affect the outcome of the election.”
Fla. Stat. § 102.166(5).
                                          44
will turn, naturally, to those counties in which he believes he can make up the

difference. As discussed in Part II.B.2, supra, in considering whether to ask for a

manual count in a particular county, a candidate will consider (1) the percentage of

the vote he has carried in the county thus far, (2) the size of the county, and (3) the

political makeup of the decision-making body in the county.         Thus, a candidate

would, under the current system, be likely to ask for manual counts in large counties

in which his party predominates.

      These observations underscore the adversarial structure of the Florida scheme

which allows candidates to play games with individual rights. The selective dimple

model puts voters in no better a position than children in a schoolyard game yelling,

“Pick me, pick me!” The candidates, as team captains, will only choose those who are

sure to help them win. Smaller, less populated counties – like frail schoolchildren –

have almost no chance of being picked.49 At the end of choosing teams, those who

aren’t chosen simply don’t get to play. This scheme clearly contravenes the long-

settled principle that “[q]ualified citizens not only have a constitutionally protected


      49
         As noted in my description of the manual count statute, a full manual
count should only occur when the sampling of precincts shows “an error in vote
tabulation that could affect the outcome of the election.” Fla. Stat. § 102.166(5).
The number of dimpled ballots generated in a sparsely populated county will
almost certainly never be enough to make the requisite showing, thus the voters in
small Florida counties – like the kid with two left feet – will never be invited to the
big dance.
                                          45
right to vote, but also the right to have their votes counted.” Duncan v. Poythress, 657
F.2d 691, 700 (5th Cir. Unit B 1981), citing Ex parte Yarbrough, 110 U.S. 651, 45 S.

Ct. 152, 28 L. Ed. 274 (1884), and United States v. Mosley, 238 U.S. 383, 35 S. Ct.
904, 59 L. Ed. 1355 (1915). As Justice Douglas wrote in Gray v. Sanders, 372 U.S.
368, 379-80, 83 S. Ct. 801, 808-09, L. Ed. 2d 821 (1963):

      [o]nce the geographical unit for which a representative is to be chosen is
      designated, all who participate in the election are to have an equal vote –
      whatever their race, whatever their sex, whatever their occupation, whatever
      their income, and wherever their home may be in that geographical unit. This
      is required by the Equal Protection Clause of the Fourteenth Amendment. The
      concept of “we the people” under the Constitution visualizes no preferred class
      of voters but equality among those who meet the basic qualifications. The idea
      that every voter is equal to every other voter in his State, when he casts his
      ballot in favor of one of several competing candidates, underlies many [United
      States Supreme Court] decisions.

The Florida vote counting model, as interpreted by the Florida Supreme Court, works

to deprive voters of their right to vote based on their county of residence and thereby

denies them equal protection of the laws.50


      50
           It is well-established that “to meet the standing requirements of Article III
. . . a plaintiff’s complaint must establish that he has a ‘personal stake’ in the
alleged dispute, and that the alleged injury is particularized as to him.’” Raines v.
Byrd, 521 U.S. 811, 818-19, 117 S. Ct. 2312, 2317, 138 L. Ed. 2d 849 (1997).
“Federal courts must hesitate before resolving a controversy, even one within their
constitutional power to resolve, on the basis of rights of third persons not parties to
the litigation.” Singleton v. Wulff, 428 U.S. 106, 113, 96 S. Ct. 2868, 2874, 49 L.
Ed. 2d 826 (1976). The plaintiffs in the instant case have not specifically alleged
that they were disenfranchised by the state election scheme, and thus arguably may
not have a “personal” equal protection claim in the nature discussed supra Part
                                           46
IV.A.1. While a party may not ordinarily claim standing to vindicate the
constitutional rights of some third party, this is a prudential, rather than
jurisdictional, rule of practice. The rule has been relaxed in cases where a plaintiff
alleging his own injury is asserting “concomitant rights of third parties that would
be ‘diluted or adversely affected’ should [his] constitutional challenge fail.” Craig
v. Boren, 429 U.S. 190, 97 S. Ct. 451, 50 L. Ed. 2d 397 (1976) (allowing saloon
keeper suffering economic injury to raise equal protection rights of young men to
buy beer at the same age as women); see also Carey v. Population Servs. Int’l, 431
U.S. 678, 97 S. Ct. 2010, 52 L. Ed. 2d 675 (1977) (allowing corporate seller of
contraceptives to challenge state statute prohibiting sale of contraceptives to
persons under 16 years old); Pierce v. Society of Sisters, 268 U.S. 510, 545, S. Ct.
571, 69 L. Ed. 1070 (1925) (allowing a private and a parochial school to assert
constitutional rights of parents and guardians to direct the upbringing and
education of their children).
       The Supreme Court has looked primarily to two factual elements to
determine whether the rule against asserting the rights of third parties should apply
in a particular case:
       The first is the relationship of the litigant to the person whose right he
       seeks to assert. If the enjoyment of the right is inextricably bound up
       with the activity the litigant wishes to pursue, the court at least can be
       sure that its construction of the right is not unnecessary in the sense
       that the right's enjoyment will be unaffected by the outcome of the
       suit. Furthermore, the relationship between the litigant and the third
       party may be such that the former is fully, or very nearly, as effective
       a proponent of the right as the latter.
Singleton, 428 U.S. at 114-15, 96 S. Ct. at 2874. In the instant case, third parties’
enjoyment of their right of suffrage is “inextricably bound up with the activity
[plaintiffs] wish to pursue” – associating with and preserving the political strength
of their party’s supporters. It will be impossible for plaintiffs to associate with
other voting members of their party if those voters are disenfranchised. As the
remedy sought by the plaintiffs will effectively vindicate the rights of the third
parties, the plaintiffs are fully effective as a proponent for the third party interests.
       Finally, I note an additional consideration weighing heavily in favor of
granting plaintiffs third party standing (or standing to raise a personal
disenfranchisement claim): It would be difficult, if not impossible, to know exactly
which voters were disenfranchised by the state election scheme. Even if voters
                                           47
                                            2.

       In addition to facilitating discrimination against individuals on a geographical

basis, the selective dimple model encourages wily candidates to fence out voters on

the basis of their party affiliation. Plaintiffs claim that, as Bush voters, their vote has

been diluted by the selective enfranchisement of dimple voters in heavily populated,

predominately Democratic counties. Specifically, they allege that Vice President Gore

and the Democratic Party requested and received manual counts in Volusia, Palm

Beach, Broward, and Miami-Dade counties – all counties in which he received

approximately six out of every ten machine-counted votes. His opponent, Governor




could remember whether they had dimpled their chads rather than punching them
through, an allegation to that effect would be entirely self-serving and impossible
to corroborate. To require such a showing as an element of standing would either
bar disenfranchisement suits altogether or encourage perjury in the complaint.
Moreover, even those voters who recall dimpling or improperly marking their
ballots cannot prove whether those “votes” were counted. From a prudential
standpoint, therefore, it would be unreasonable to insist that the equal protection
claim could only be raised by such unidentifiable, or indeed fabricated, plaintiffs.
Cf. NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 459, 78 S. Ct. 1163, 1170,
2 L. Ed. 2d 1488 (1958) (“The [standing] principle is not disrespected where
constitutional rights of persons who are not immediately before the Court could not
be effectively vindicated except through an appropriate representative before the
Court.”).
                                            48
Bush, did not request manual counts in any county.51 I agree that the selective dimple

model, as applied, is tailor-made for unconstitutional party-based discrimination.

      “The right to form a party for the advancement of political goals means little if

a party can be . . . denied an equal opportunity to win votes.” Williams v. Rhodes,

393 U.S. 23, 31, 89 S. Ct. 5, 10-11, 21 L. Ed. 2d 24 (1968). Under the selective

dimple model, the state encourages candidates to wield the manual count provision

as a sword to cut down the strength of an opposing party’s support. The game is best

played by the candidate who is able to enfranchise scores of his own supporters while

validating as few extra votes as possible for his opponent. Plainly, then, the vote

counting scheme encourages candidates to discriminate between groups of voters –

organized in county units – based on the predominant party affiliation of each

county’s voters.

      The question is whether this gamesmanship works a constitutional injury not

only to the individual voters who are not chosen for enfranchisement, but also to those

groups of voters whose power is intentionally and systematically diluted by the

selective validation of votes for an opposing party’s candidate. Riddell v. National

Democratic Party, 508 F.2d 770, 777 (5th Cir. 1975) (“Any interference with the


      51
         Indeed, as I have noted, Bush’s requests would likely have been futile – no
amount of dimple votes in his favor “could [have] affect[ed] the outcome of the
election.” Fla. Stat. § 102.166(5).
                                          49
freedom of a party is simultaneously an interference with the freedom of its

adherents.”). “The unlawful administration by state officers of a state statute fair on

its face, resulting in its unequal application to those who are entitled to be treated

alike, is not a denial of equal protection unless there is shown to be present in it an

element of intentional or purposeful discrimination.” Snowden v. Hughes, 321 U.S.
1, 8, 64 S. Ct. 397, 401, 88 L. Ed. 497 (1944); see also Gamza v. Aguirre, 619 F.2d
449, 453 (5th Cir. 1980). Such discrimination “may appear on the face of the action

taken with respect to a particular class or person, or it may only be shown by extrinsic

evidence showing a discriminatory design to favor one individual or class over

another not to be inferred from the action itself.” Snowden, 321 U.S. at 8, 64 S. Ct.

at 401.   Additionally, “the determination that particular conduct constitutes a

constitutional deprivation rather than a lesser legal wrong depends on the nature of the

injury, whether it was inflicted intentionally or accidentally, whether it is part of a

pattern that erodes the democratic process or whether it is more akin to a negligent

failure properly to carry out the state ordained electoral process and whether state

officials have succumbed to ‘temptations to control . . . elections by violence and by

corruption.’” Gamza, 619 F.2d at 453.

      The action taken in the instant case by Vice President Gore and the Democratic

Party, in selecting heavily populated, predominately Democratic counties in which to


                                          50
request manual counts, evinces purposeful discrimination against voters who reside

in non-Democrat-dominated counties. The injury inflicted upon his opponent’s

supporters is planned vote dilution – undoubtedly “a pattern that erodes the

democratic process.” This injury is certainly actionable, for “the right to associate

with the political party of one’s choice is an integral part of [First and Fourth

Amendment] freedoms,” Communist Party v. Whitcomb, 414 U.S. 441, 449, 94 S. Ct.
656, 662, 38 L. Ed. 2d 635 (1974), and purposeful, systematic disenfranchisement of

a party’s members interferes with the ability of the group to express its ideas as a

whole.

      Given the Florida Supreme Court’s endorsement of what I have been calling the

selective dimple model, I feel confident in saying that planned vote dilution by use of

selective manual counts will not be an isolated event in Florida’s statewide elections.52


      52
          The Supreme Court’s plurality decision in Davis v. Bandemer, 478 U.S.
109, 106 S. Ct. 2797, 92 L. Ed. 2d 85 (1986), a political gerrymandering case, does
not undermine my conclusion. Justice White, writing for four members of the
Court, stated that in political gerrymandering cases, an equal protection violation
may be found only where there is evidence of “continued frustration of the will of
a majority of voters or effective denial to a minority of voters of a fair chance to
influence the political process.” Id. 478 U.S. at 133, 106 S. Ct. at 2811. The
rationale behind the rule was articulated thus:
       [I]n determining the constitutionality of multi-member districts challenged
       as racial gerrymanders, . . . we have required that there be proof that the
       complaining minority “had less opportunity . . . to participate in the political
       processes and to elect legislators of their choice.” . . . This participatory
       approach to the legality of individual multimember districts is not helpful
                                           51
Furthermore, that such action is advocated by the State in its statutory election system,

and sanctioned when the vote totals are certified by the state Election Canvassing

Commission is, I believe, sufficient to deem it state action for purposes of section

1983. Where there exists such a state sanctioned discriminatory scheme targeting a

particular group of voters on the basis of their political association, relief under the

equal protection clause is not only appropriate, but is required. See Snowden, 321
U.S. at 11, 64 S. Ct. at 402 (“Where discrimination is sufficiently shown, the right to

relief under the equal protection clause is not diminished by the fact that the

discrimination relates to political rights.”); see also Shakman v. Democratic Org., 435
F.2d 267, 270 (7th Cir. 1970) (“The equal protection clause secures from invidious

official discrimination the voter’s interest in a voice in government of equal

effectiveness with other voters.”).




      where the claim is that such districts discriminate against Democrats, for it
      could hardly be said that Democrats, any more than Republicans, are
      excluded from participating in the affairs of their own party or from the
      processes by which candidates are nominated and elected. For constitutional
      purposes, the Democratic claim in this case . . . boils down to a complaint
      that they failed to attract a majority of voters in the challenged multimember
      districts.
478 U.S. at 136-37, 106 S. Ct. at 2812-13. Davis is therefore inapposite here,
where the evidence supports the plaintiffs’ allegation that voters in non-Democratic
counties are “excluded from participating in the affairs of their own party” and
“from the processes by which candidates are . . . elected.”
                                           52
                                          B.

      In addition to encouraging unlawful discrimination against voters based on their

county of residence or political affiliation, it is clear that Florida’s vote counting

scheme for statewide elections unconstitutionally burdens a fundamental right secured

by the Constitution: the freedom of association. “[T]he right of individuals to

associate for the advancement of political beliefs . . . rank[s] among our most precious

freedoms.” Williams v. Rhodes, 393 U.S. 23, 30, 89 S. Ct. 5, 10, 21 L. Ed. 2d 24

(1968). As explained above, the right to freedom of association is guaranteed by the

First Amendment and protected against state impairment by the Due Process Clause

of the Fourteenth Amendment. See id. at 30-31.

      On November 7, plaintiffs expressed their beliefs about who should hold the

office of President of the United States. Similarly, by voting in the national election,

all Bush voters expressed the same sentiment. In other words, plaintiffs and Bush

voters attempted to associate collectively for the advancement of the belief that

George W. Bush should be President of the United States. The right of association

protects this activity of “engag[ing] in association for the advancement of beliefs and

ideas.” NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 460, 78 S. Ct. 1163,

1171, 2 L. Ed. 2d 1488 (1958).




                                          53
      By counting the dimpled votes in some but not all counties, the state of Florida

infringes upon the plaintiffs’ right, and the right of all voters, to associate for the

advancement of their favored political candidate. See Sowards v. Loudon County,

Tenn., 203 F.3d 426, 432 (6th Cir. 2000) (stating “[s]upport of a political candidate

falls within the scope of the right of political association”) and Mariani v. United

States, 212 F.3d 761, 771 (3d Cir. 2000) (stressing “the right to association through

support of the candidate of one’s choice”).53 Consider, for example, a Bush voter in

Brevard County whose vote was counted by the vote tabulating machine; his right to

political association is diminished when other votes for Bush are not counted. Just as

plaintiffs’ freedom of association “encompasses ‘the right to associate with the

political party of one’s choice,’” see Buckley v. Valeo, 424 U.S. 1, 15, 96 S. Ct. 612,

633, 46 L. Ed. 2d 659 (1976), plaintiffs’ right also entails the freedom to associate

with like-minded voters in support of a candidate of their choice.

      Once it decided that dimples were valid votes, but that those votes would be

counted only in counties selected by the candidates, the Florida Supreme Court’s

decision disenfranchised dimple voters in the remaining counties and thereby trampled

the right of association enjoyed by plaintiffs and all Florida voters. The selective



      53
         Specifically at issue in these cases were laws relating to political
contributions.
                                          54
dimple model inhibits voters from demonstrating their true electoral strength. By

interfering with plaintiffs’ ability to associate with other Bush voters so as to“enhance

their political effectiveness as a group,” see Patriot Party of Allegheny Cty. v.

Allegheny County Dep’t of Elections, 95 F.3d 253, 262 (3d Cir. 1996) (citing

Anderson v. Celebrezze, 460 U.S. 780, 794, 103 S. Ct. 1564, 1572-73, 75 L. Ed. 2d
547 (1983)), the selective dimple model denies plaintiffs’ and other Bush voters the

fruits of their association, to wit: their political impact.54 See Republican Party of

Conn. v. Tashjian, 770 F.2d 265, 278 (2d Cir. 1985) (explaining “[t]the Williams

Court intimated that a statutory regime denying a group the fruit of their association

– political impact – runs afoul of the first amendment no less than one precluding

association itself” (quoting L. Tribe, American Constitutional Law 779 (1978)).

       “Of course, it is immaterial whether the beliefs sought to be advanced by

association pertain to political, economic, religious or cultural matters, and state action

which may have the effect of curtailing the freedom to associate is



       54
          A Gore voter in Brevard County (or any of the non-recount counties) is
similarly affected. One may argue that a Gore voter’s right to political association
is not infringed because dimpled votes are being counted in the counties selected
by Vice President Gore. Even so, there are undoubtedly Gore voters who dimpled
their ballots in the counties which did not conduct manual recounts, and those
votes are not being counted. Thus, a Gore voter’s right to political association was
abridged also once Florida decided that: (1) dimpled chads are valid votes, and (2)
these votes would be counted only at the candidates’ request.
                                            55
subject to the closest scrutiny.” NAACP v. Alabama ex rel. Patterson, 357 U.S. 449,

460, 78 S. Ct. 1163, 1171, 2 L. Ed. 2d 1488 (1958). As such, this constitutional right

may be limited only when “a compelling state interest in the regulation of a subject

within the State’s constitutional power to regulate exists.” NAACP v. Button, 371
U.S. 415, 438, 83 S. Ct. 328, 341, 9 L. Ed. 2d 405 (1963); see also Williams, 393 U.S.

at 31, 89 S. Ct. at 11. I can find no compelling interest in Florida’s vote-counting

scheme that counts some valid votes but not others. See Williams, 393 U.S. at 32-33,

89 S. Ct. at 11 (explaining that due process requires that the state accomplish its goal

of administering elections narrowly and fairly to avoid diluting these fundamental

liberties”); see also Riddell v. National Democratic Party, 508 F.2d 770, 776-77 (5th

Cir. 1975) (citing Kusper v. Pontikes, 414 U.S. 51, 57, 94 S. Ct. 303, 307, 38 L. Ed.
2d 260 (1973) (stating “‘[t]he states may not infringe upon basic constitutional

protections’ and ‘unduly restrictive state election laws may so impinge upon freedom

of association as to run afoul of the First and Fourteenth Amendments’”)).

Accordingly, I would hold that the state of Florida’s current election scheme infringes

upon plaintiffs’ right to association in violation of the First and Fourteenth

Amendments.



                                          V.


                                          56
                                          A.

      The majority holds that plaintiffs have failed to demonstrate an irreparable

injury, and thus we need not consider the likelihood of success on the merits. This

holding can mean one of two things: either the majority is contending that plaintiffs

have suffered no injury, or that the injury that has been suffered is reparable. We

consider each of these possibilities in turn.

      If the majority is resting its decision on the ground that plaintiffs have suffered

no injury, then it has agreed with the argument of the appellees and the Attorney

General that an injury does not exist in this case because plaintiffs voted for the

putative winner, George W. Bush. In other words, unless a voter cast his vote for a

losing candidate, the voter cannot be found to have suffered any cognizable

constitutional injury – the existence of his constitutional right is dependent upon the

outcome of the election. It defies common sense, however, to suggest that a voter has

no cause of action for the debasement of his vote, and the consequent denial of the

equal protection of the laws, unless his candidate has lost the election.

      Once it is clear that plaintiffs’ constitutional rights are not dependent upon the

outcome of the election, the question becomes whether and when plaintiffs suffered

any redressable injury. I contend that the injury to the voters in the instant case

occurred once the time limit for requesting manual recounts had expired, and at least


                                           57
one but not all counties had certified results containing manual recounts conducted

pursuant to § 102.166.55 It was at that moment we could be sure that some voters had

been disenfranchised, while others had suffered a debasement of their vote by the

selective addition of dimpled votes to the total. Thus, it is clear under federal law and

under the facts of this case that plaintiffs have suffered a constitutional injury.

      Perhaps, then, the majority did not mean to say that plaintiffs suffered no injury,

but that whatever injury they may have suffered was not irreparable. It was posited

to the court during oral argument that even if plaintiffs had been injured, they still had

adequate redress in the state courts.56 This is a wholly fallacious argument. A voter

may bring a contest suit in state court on the ground that legal votes were excluded or

illegal votes included, but must show that such action was sufficient to “change or

place in doubt the result of the election.” Fla. Stat. § 102.168(3)(c). Clearly, then, a

Bush voter could not maintain a contest suit – he could neither allege nor establish that

the inclusion of other legal votes, or the exclusion of illegal votes, would change the


      55
       I am not including those manual recounts conducted merely to verify the
machine total.
      56
         During oral argument yesterday, the Florida Democratic Party and the
Florida Attorney General contended that because the state has a complex scheme
for contesting elections, lower federal courts have no role in adjudicating even a
voter’s federal constitutional claims, such as those set forth by plaintiffs in this
case. The net effect of their argument is that the United States Supreme Court is
the only federal forum available to plaintiffs.
                                           58
outcome of the election.57 The state remedy, therefore, is no remedy at all for voters

who have suffered constitutional injury while attempting to vote for the winning

candidate.58

      Not only is plaintiffs’ injury not redressable by the state courts, but it continues

to compound itself by the day. The uncertainty regarding the integrity of the

presidential election in Florida has cast a pall of illegitimacy over the entire process.

If the federal constitutional principle is that plaintiffs have a cause of action without

having to show that their candidate lost, but should have won, there is no other

remedy available. The constitutional injury has been suffered and is not ameliorated

by inaction. Plaintiffs have no viable recourse in the state courts. The constitutional

question is before us, and time is of the essence.



      57
          Similarly, a voter who dimpled his ballot in favor of a losing candidate in
a non-recount county will not be able to get his vote counted, unless he can prove
that the inclusion of more legal votes, or the exclusion of illegal votes, could
“change or place in doubt the result of the election.” If the candidate for whom he
voted was defeated by a significant margin (such as a third party candidate), he is
effectively precluded from bringing a meritorious suit. This is true even though
minor party voters have a strong associational interest in having all votes for their
candidate counted so that they may obtain matching federal funding.
      58
         I understand, of course, that a section 1983 action, stating the same
constitutional claims as the complaint before us, may be brought in state court. I
do not read the majority opinion, however, to suggest that such recourse is
mandatory, or that plaintiffs must exhaust their state remedies before bringing their
claim to federal court.
                                           59
                                           B.

      This case is before our court as an appeal of a district court order denying a

motion for a preliminary injunction. Had nothing of relevance transpired since the

district court issued its order, we would simply ask whether, given the record before

it, the district court abused its discretion in denying relief. See Panama City Med.

Diagnostic v. Williams, 13 F.3d 1541, 1545 (11th Cir. 1994).59 This is the track the

majority chooses to take.

      However, many events of relevance have taken place since the district court

made its ruling. This court has been apprised of these events by the parties’

supplemental filings and oral argument. Most important of these subsequent events

is the Florida Supreme Court’s definitive interpretation of the Florida system of

conducting state-wide elections: Florida employs the selective dimple model.60 This


      59
         Specifically, we would ask first whether the district court erred in holding
that plaintiffs failed to establish the first prerequisite for a preliminary injunction.
This Circuit has established a four-pronged test for a plaintiff to obtain a
preliminary injunction: “(1) a substantial likelihood of success on the merits; (2) a
threat of irreparable injury; (3) that [their] own injury would outweigh the injury to
the nonmovant, and (4) that the injunction would not disserve the public interest.”
Tefel v. Reno, 180 F.3d 1286, 1295 (11th Cir. 1999).
      60
          The fact that the United States Supreme Court has vacated the Florida
Supreme Court decision which instituted the selective dimple model does not alter
the fact that the selective dimple model has governed the counting of ballots and
                                           60
interpretation has crystalized plaintiffs’ claims into pure questions of law. This court

can and should determine – without the necessity of further proceedings in the district

court – whether the selective dimple model has deprived plaintiffs of fundamental

constitutional rights. Instead, the majority elects to act as if the situation had not

changed, as if we had not asked to be updated on ongoing developments, and as if

there is no constitutional violation and injury at all.



                                            C.

      When a case is on appeal from the denial of a preliminary injunction, it may be

reviewed on the merits “if a district court’s ruling rests solely on a premise as to the

applicable rule of law, and the facts are established or of no controlling relevance.”

Thornburgh v. American College of Obstetricians & Gynecologists, 476 U.S. 747,

757, 106 S. Ct. 2169, 2177, 90 L. Ed. 2d 779 (1986), rev’d on other grounds by

Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 112 S. Ct.
2791, 120 L. Ed. 2d 674 (1992); Donovan v. Bierwirth, 680 F.2d 263, 270 (2d Cir.

1982) (ruling on the merits of an injunction, in an appeal from the grant of a

preliminary injunction, because the “quarrel is over the legal standard and its




the certification of votes in this presidential election.
                                            61
application to facts not seriously in dispute”). In the instant case, intervening events

have narrowed the issues in this appeal to pure questions of constitutional law.

      To obtain a permanent injunction, as opposed to a preliminary injunction,

plaintiffs must show not just “a substantial likelihood of success on the merits” – the

first of four requirements for a preliminary injunction – but must demonstrate actual

success on the merits. See Amoco Prod. Co. v. Village of Gambell, Alaska, 480 U.S.
531, 546 n.12, 107 S. Ct. 1396, 1404 n.12, 94 L. Ed. 2d 542 (1987). My analysis

reveals, beyond any doubt, that the state of Florida has infringed plaintiffs’ rights

under the First and the Fourteenth Amendments. Moreover, there can be no doubt that

plaintiffs’ injury is real and ongoing. Accordingly, there is no need to remand this

case to the district court for further proceedings. See Clements Wire & Mfg. Co. v.

NLRB, 589 F.2d 894 (5th Cir. 1979) (ruling on the merits of a claim, even though the

appeal related only to a preliminary injunction, where it was clear that one side could

not prevail);61 Illinois Council on Long Term Care v. Bradley, 957 F.2d 305, 310 (7th

Cir. 1992) (“Since plaintiffs cannot win on the merits, there is no point in remanding

the case for further proceedings.”). To remand now is a waste of judicial energy and

resources and withholds from plaintiffs the relief they are entitled to receive at this


      61
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), this court adopted as binding precedent all of the decisions of the former
Fifth Circuit handed down prior to the close of business on September 30, 1981.
                                          62
very moment. See Thornburgh, 476 U.S. at 757, 106 S. Ct. at 2177 (holding that a

court of appeals’ usual limitation to review of a preliminary injunction for abuse of

discretion “is a rule of orderly judicial administration, not a limit on judicial power”);

Doe v. Sundquist, 106 F.3d 702, 707 (6th Cir. 1997) (“The sort of judicial restraint

that is normally warranted on interlocutory appeals does not prevent us from reaching

clearly defined issues in the interest of judicial economy.”).

      I would direct the district court to enjoin the Secretary of State and/or Elections

Canvassing Commission to issue amended vote certifications under Fla. Stat. §§

102.121 and 103.011 that do not contain the results of manual recounts conducted in

response to a candidate or political party’s request under Fla. Stat. § 102.166 (namely

Volusia, Broward, Miami-Dade and Palm Beach Counties). I would further enjoin the

Secretary of State and/or the Elections Canvassing Commission from issuing any

future certification that includes manual recounts requested by a candidate or political

party in select counties pursuant to Fla. Stat. § 102.166.

      I respectfully dissent.




                                           63
BIRCH, Circuit Judge, dissenting; in which TJOFLAT and DUBINA, Circuit Judges,

join:

        While I concur in the dissenting opinions by my colleagues, Judges Tjoflat,

Dubina and Carnes, my concern about the constitutional deprivations alleged in these

cases is focused on the lack of standards or guiding principles in the Florida manual

recount statute. Florida’s statutory election scheme envisions hand recounts to be an

integral part of the process, providing a check when there are “error[s] in the vote

tabulation which could affect the outcome of the election.” See Fla. Stat. Ann. §

102.166(5). The 1989 Florida legislature, however, abdicated its responsibility to

prescribe meaningful guidelines for ensuring that any such manual recount would be

conducted fairly, accurately, and uniformly.       While Florida’s legislature was

unquestionably vested with the power under Article II, Section One of the United

States Constitution to devise its own procedures for selecting the state’s electors, it

was also required to ensure that whatever process it established comported with the

equal protection and due process requirements of the Fourteenth Amendment to that

same Constitution.1 Other states, such as Indiana, have provided clear and definitive

standards under which manual recounts are to be conducted. See Ind. Code § 3-12-1-


        1
       See Moore v. Ogilvie, 394 U.S. 814, 818-19, 80 S. Ct. 1493, 1496 (1969)
(discussing the applicability of the Fourteenth Amendment to the nominating
process for presidential candidates).
                                          64
9.5 (providing in part that chads that have been pierced count as valid votes, but those

with indentations that are not separated from the ballot card do not). Absent similar

clear and certain standards, Florida’s manual recount scheme cannot pass

constitutional muster.

      Moreover, Congress, to which the electors from Florida will be ultimately

certified, has established a safe harbor, 3 U.S.C. § 5, that requires that such rules and

standards be established before the election. Because the 1989 Florida legislature has,

in my view, abdicated its responsibility to formulate constitutionally clear and

objective statutory rules and standards for the election process in Florida, it has

disenfranchised voters throughout the state.2 The well-intended and responsible

county canvassing boards across the state have been given, in legislative terms, an

unfunded mandate --- discern the voter’s intent without any objective statutory

instructions to accomplish that laudable goal. The effect of such an unguided,

standardless, subjective evaluation of ballots to ascertain voter intent is to cause votes

to be counted (or not to be counted) based only upon the disparate and unguided

subjective opinion of a partisan (two members are elected in partisan voting)




      2
       See Fl. Stat. Ann. § 102.166 (West 1989). See generally Roe v. Alabama,
43 F.3d 574, 581-82 (11th Cir. 1995) (per curiam) (finding that the alteration of
objective standards after the election disenfranchised voters).
                                           65
canvassing board.3 Since their opinions as to voter intent are standardless no

meaningful judicial review is possible by a Florida court. Accordingly, by finding an

abridgement to the voters’ constitutional right to vote, irreparable harm is presumed

and no further showing of injury need be made.4

      It has been said that to err is human --- and humans vote. Thus, it should not

be surprising that the voting process is subject to error. However, as demonstrated in

the recent Presidential election, the frequency, magnitude and variety of error


      3
        See Fl. Stat. Ann. § 102.141 (providing that the County Canvassing Board
shall be comprised of a county court judge, chairman of the board of county
commissioners and supervisor of elections; Fl. Stat. Ann. § 124.01(2) (providing
for popular election of county commissioners); Fl. Const. Art. 8, Sec. 1(d)
(providing for popular election of the supervisor of elections).
      4
        We have indicated that the injury suffered by a plaintiff is “‘irreparable’
only if it cannot be undone through monetary remedies.” Cunningham v. Adams,
808 F.2d 815, 821 (11th Cir. 1987). To that end, we have presumed irreparable
harm to a plaintiff when certain core rights are violated. See Baker v. Buckeye
Cellulose Corp., 856 F.2d 167, 169 (11th Cir. 1988) (irreparable harm presumed in
Title VII cases); Cate v. Oldham, 707 F.2d 1176, 1188 (11th Cir. 1983)
(irreparable injury presumed from violation of First Amendment rights); Deerfield
Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit B 1981)
(irreparable injury presumed from violation of right to privacy under the
Fourteenth Amendment); Northeastern Florida Chapter of Ass’n of Gen.
Contractors v. City of Jacksonville, Florida, 896 F.2d 1283, 1285-86 (11th Cir.
1990) (explaining that the basis for presuming irreparable injury in Cate and
Deerfield was that given the “intangible nature” of the violations alleged, the
plaintiffs could not effectively be compensated by an award of monetary damages).
Cf. Richard Feiner & Co. v. Turner Entm’t Co., 98 F.3d 33, 34 (2d Cir. 1996)
(irreparable harm presumed when plaintiff establishes a prima facie case of
copyright infringement).
                                         66
associated with the exercise of this sacred right of citizenship is at once astounding

and deeply troubling. Morever, the media’s focus on the campaign preceding

November 7, having been eclipsed by its subsequent frenzy, has left the average

citizen at the least skeptical, and at the worst cynical, about our democratic

institutions. Morever, in its present incarnation, the post-election debacle that brings

these cases to us for resolution may be cynically viewed by some as depicted by

Congresswoman Shirley Chisholm:

      [P]olitics is a beautiful fraud that has been imposed on the people for
      years, whose practitioners exchange gilded promises for the most
      valuable thing their victims own: their votes. And who benefits the
      most? The lawyers.

Shirley Anita Chisholm, Unbought and Unbossed, 1970. To respond in that way

would be a mistake.

      While our nation’s citizens have every right to be concerned, exasperated,

fatigued and even cynical, it is my fervent hope that from these events they will come

to understand, if not appreciate, the role of government’s Third Branch in the life of

our precious democracy. Our basic function in this society is to provide a forum in

which disputes --- both great and small (although to those involved, a dispute is never

“small”) --- can be decided in an orderly, peaceful manner; and with a high level of

confidence in the outcome. Lawyers, as officers of the court, are integral to that

process in our adversarial system.

                                          67
      The right to vote --- particularly for the office of President of the United States,

our Commander-In-Chief, --- is one of the most central of our fundamental rights in

a democracy.5 Accordingly, any dispute that has at its core the legitimacy of a

presidential election and impacts upon every citizen’s right to vote, deserves the most

careful study, thought and wisdom that we can humanly bring to bear on the issues

entrusted to us. Thus, I feel compelled to attest to the fact that my brother and sister

judges have embraced this case with a sense of duty, concern, and conscientious hard

work that is worthy of the issues before us.




      5
        An executive like the President has broad discretion; he has the power to
affect every voter, and thus every voter must be permitted to vote and to have his
ballot both counted and equally weighed. As the Supreme Court observed in
Anderson v. Celebrezze, 460 U.S. 780, 794-95, 103 S. Ct. 1564, 1573 (1983)
(citations omitted):

      [I]n the context of a Presidential election, state-imposed restrictions
      implicate a uniquely important national interest. For the President and
      the Vice President of the United States are the only elected officials
      who represent all the voters in the Nation. Moreover, the impact of
      the votes cast in each State is affected by the votes cast for the various
      candidates in other States. Thus in a Presidential election a State's
      enforcement of more stringent ballot access requirements, including
      filing deadlines, has an impact beyond its own borders. Similarly, the
      State has a less important interest in regulating Presidential elections
      than statewide or local elections, because the outcome of the former
      will be largely determined by voters beyond the State's boundaries.
                                           68
      Aware of the importance of these cases6 and the urgency attendant to the issues

presented, we decided to take these disputes en banc --- that is, before the entire court

of twelve judges.7 Moreover, utilizing a procedure that we normally employ in death

penalty cases, we arranged through the clerks of the district courts involved to have

copies of all filings there “lodged” (i.e., copies provided) with us contemporaneously.8

Hence, we have been able to review and study the progress of the factual and legal

matters presented in these cases from their inception. Accordingly, long before the

anticipated notices of appeal were filed, formally bringing them to us, we were about

the study and review of the legal issues to be resolved. Thus, the reader of our

opinions9 in this case should understand that our time for consideration has been

considerably longer than it might appear at first blush.

      6
       These cases have arrived at the appropriate juncture and present
circumstances are of such an extraordinary scope that the “challenge to a state
election rise[s] to the level of a constitutional deprivation.” Curry v. Baker, 802
F.2d 1302, 1314 (11th Cir. 1986). See Roe, 43 F.3d at 580, 585. The dissent in
Roe opined that federal courts should not interject themselves into “state election
disputes unless extraordinary circumstances affecting the integrity of the state’s
election process are clearly present in a high degree.” Id. at 585. I am convinced,
and surmise that the Supreme Court has concluded, that such a situation confronts
us now.
      7
       Fed.R.App.P. 35(a)(2).
      8
       11th Cir. R. 22-3.
      9
     All of our opinions are available to the public on the Internet at
www.ca11.uscourts.gov upon publication.
                                           69
      Just as the electorate was divided in their good faith effort to cast their votes for

our nation’s chief executive, the members of this court have discharged their duty to

interpret the law in the context of this case in an unbiased and sincere effort.

Inevitably the pundits will opine that a judge’s decision is somehow linked to the

political affiliation of the President that appointed the judge. While we at all levels

of the judiciary have come to expect this observation we continue to regret that some

“think” that is so. It may be true that a judge’s judicial philosophy may reflect, to

some degree, the philosophy of the appointing President --- not a surprising

circumstance --- but to assume some sort of blind, mindless, knee-jerk response based

on the politics of a judge’s appointer does us and the rule of law a grave injustice.

More importantly it is just wrong.

      I would hope that a careful and thoughtful review of the opinions of my

brothers and sisters would dispel any suggestion that their views on the important

issues before us are anything but the result of days of careful study and thoughtful

analysis --- because these opinions are nothing less. We have done our duty. I am

proud to be associated with my judicial colleagues that have been called upon to

discharge their respective constitutional obligations, albeit reluctantly --- both on this

court and the many other state and federal courts involved. Indeed these recent events

have been a civics lesson for some --- particularly the young; but they have also been


                                           70
a reminder that our nation’s system of governance has weathered the test of time and

tumult; the old three-legged stool10 still stands erect and with sufficient strength to

support the hopes and dreams of our nation’s citizens.

       The revered and quotable jurist, Learned Hand, once observed: “The spirit of

liberty is the spirit which is not too sure that it is right . . .”11 While not “right” about

many things, I am confident that we have given these matters the attention they justly

deserve and trust that, at least, we have laid the groundwork for an informed decision

by the justices of the United States Supreme Court should they exercise their judgment

to hear this case. It is my hope that they do. We have done our best so that they can

do their best.




       10
        The three branches of our government, the Legislative, the Executive, and
the Judicial (“The Third Branch”), have often been compared to the familiar early
American three-legged stool.
       11
        The corollary to that thought was expressed by the elder statesman from
Florida, Congressman Claude Pepper: “One has the right to be wrong in a
democracy.” Cong. Rec. May 27, 1946.
                                             71
DUBINA, Circuit Judge, dissenting, in which TJOFLAT and BIRCH, Circuit

Judges join:

       I agree with the majority’s disposition of the issues of abstention, res judicata,

collateral estoppel, and mootness. I also join and concur fully in the dissenting

opinions filed by Judges Tjoflat, Birch, and Carnes. I dissent from the disposition of

the remaining issues discussed in the majority’s opinion. Specifically, I disagree with

the notion that we cannot convert the preliminary injunction and reach the merits of

this case. See Thornburgh v. American College of Obstetricians & Gynecologists, 467
U.S. 747 (1986).

       As to the merits of this case, the legal principles set forth in the cases of Moore

v. Ogilvie, 394 U.S. 814 (1969), and Roe v. Alabama, 43 F.3d 574 (11th Cir. 1995),

govern. Based on these principles, I would reverse the judgment of the district court

in this case.




                                           72
CARNES, Circuit Judge dissenting, in which TJOFLAT, BIRCH and DUBINA,

Circuit Judges, join:

      For the reasons set out in my opinion in Siegel v. Lepore, No. 00-15981, I

dissent.




                                      73